Exhibit 10.2

AMENDMENT NO. 2 TO

SECURITIES PURCHASE AGREEMENT

THIS AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT, dated as of August 4,
2009 (this “Amendment”), is entered into by and among the undersigned to amend
the SECURITIES PURCHASE AGREEMENT, dated as of January 20, 2009 (as the same may
be amended, restated or otherwise modified and in effect from time to time, the
“Securities Purchase Agreement”), by and among Anesiva, Inc., a Delaware
corporation (the “Company”), and the investors from time to time party thereto
(each an “Investor” and collectively, the “Investors”) and each of the
securities issued pursuant thereto. Unless defined herein, capitalized terms
used herein shall have the meanings provided to such terms in the Securities
Purchase Agreement.

R E C I T A L S:

A. WHEREAS, the Company and the Investors are party to the Securities Purchase
Agreement, pursuant to which the Investors purchased the Securities from the
Company on the terms set forth therein;

B. WHEREAS, pursuant to Section 12.7 of the Securities Purchase Agreement, the
Company and the Investors may amend any term of the Securities Purchase
Agreement, the Securities and the Related Documents with the written consent of
the Company and Investors holding at least sixty percent (60%) of the aggregate
unpaid principal of the then outstanding Securities (the “Majority Investors”);

C. WHEREAS, the Company, Arca Acquisition Corporation, a Delaware corporation
and a wholly owned subsidiary of the Company (“Merger Sub”), Arcion
Therapeutics, Inc. (“Arcion”) and each of the stockholders of Arcion are
concurrently entering into an Agreement and Plan of Merger, dated as of even
date herewith (as such agreement may be subsequently amended or modified, the
“Merger Agreement”), providing for the merger of Merger Sub with and into Arcion
(the “Merger”); and

D. WHEREAS, the Company and the Investors party hereto, which Investors
constitute the Majority Investors, desire to make certain amendments to the
Securities Purchase Agreement and the Securities in connection with the Merger
as set forth below.

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Securities Purchase Agreement and this Amendment and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Securities Purchase Agreement. Effective upon the execution
and delivery of this Amendment by the Company and the Majority Investors, the
Securities Purchase Agreement is hereby amended as follows:

(a) The following legend shall be affixed to the top of the first page of the
Securities Purchase Agreement:

This agreement and the rights and obligations evidenced hereby are subordinated
in the manner and to the extent set forth in that certain Subordination
Agreement, dated as of May 18, 2009, by and among Anesiva, Inc., a Delaware
corporation (the “Company”), AlgoRx Pharmaceuticals, Inc., a Delaware
corporation (the “Guarantor”), Arcion Therapeutics, Inc. (the “Senior Lender”)
and the Investors (the “Subordination Agreement”), to the indebtedness
(including interest) owed by the Company and the Guarantor pursuant to that
certain Note Purchase Agreement, dated as of May 18, 2009,



--------------------------------------------------------------------------------

by and among the Company, the Guarantor and the Senior Lender (the “Senior Note
Purchase Agreement”) as such Senior Note Purchase Agreement has been and
hereafter may be amended, supplemented or otherwise modified from time to time;
and each holder of the securities issued hereunder, by its acceptance hereof or
thereof, irrevocably agrees to be bound by the provisions of the Subordination
Agreement.

(b) The first sentence of Section 8.2 of the Securities Purchase Agreement is
hereby amended and restated in its entirety as follows:

In the event of a Change of Control of the Company, to the extent permitted by
the Subordination Agreement, the Company agrees to pay to the Investors an
amount equal to seven (7) times the sum of the outstanding principal amount of
the Securities, plus all accrued but unpaid returns thereon; provided, however,
that in connection with a Change of Control pursuant to the Agreement and Plan
of Merger, dated as of August 4, 2009, by and between the Company, Arca
Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of
the Company (“Merger Sub”), Arcion Therapeutics, Inc. (“Arcion”) and each of the
stockholders of Arcion providing for the merger of Merger Sub with and into
Arcion, to the extent permitted by the Subordination Agreement, the Company
agrees to redeem all of the outstanding Securities at a redemption price in cash
equal to only 100% of the aggregate principal amount of the Securities being
redeemed, plus all accrued but unpaid returns thereon through the date of
redemption.

2. Amendments to the Securities. Effective upon the execution and delivery of
this Amendment by the Company and the Majority Investors, (x) each Security
outstanding pursuant to the Securities Purchase Agreement and (y) the form of
the Security attached as Exhibit A to the Securities Purchase Agreement, is
hereby amended as follows:

(a) The following legend shall be affixed thereto:

This security and the rights and obligations evidenced hereby are subordinated
in the manner and to the extent set forth in that certain Subordination
Agreement, dated as of May 18, 2009, by and among Anesiva, Inc., a Delaware
corporation (the “Company”), AlgoRx Pharmaceuticals, Inc., a Delaware
corporation (the “Guarantor”), Arcion Therapeutics, Inc. (the “Senior Lender”)
and the Investors (the “Subordination Agreement”), to the indebtedness
(including interest) owed by the Company and the Guarantor pursuant to that
certain Note Purchase Agreement, dated as of May 18, 2009, by and among the
Company, the Guarantor and the Senior Lender (the “Senior Note Purchase
Agreement”) as such Senior Note Purchase Agreement has been and hereafter may be
amended, supplemented or otherwise modified from time to time; and each holder
of this security, by its acceptance hereof, irrevocably agrees to be bound by
the provisions of the Subordination Agreement.

(b) The third paragraph thereof is hereby amended and restated in its entirety
as follows:

Unless earlier paid pursuant to the terms hereof or the Purchase Agreement or
accelerated in connection with an Event of Default, subject to the terms of the
Purchase Agreement, the outstanding principal and accrued but unpaid returns
shall be immediately due and payable at any time at the request of the Majority
Investors on or after October 20, 2009 (the “Maturity Date”). The Company shall
not have the right to pre-pay the amounts due under this Security prior to the
Maturity Date without the prior written consent of the Majority Holders;
provided, however, that to the extent permitted by the Subordination

 

-2-



--------------------------------------------------------------------------------

Agreement, the Company may, in connection with the Agreement and Plan of Merger,
dated as of August 4, 2009 (as such agreement may be subsequently amended or
modified, the “Merger Agreement”) by and between the Company, Arca Acquisition
Corporation, a Delaware corporation and a wholly owned subsidiary of the Company
(“Merger Sub”), Arcion Therapeutics, Inc. (“Arcion”) and each of the
stockholders of Arcion providing for the merger of Merger Sub with and into
Arcion (the “Merger”), at any time on or following the consummation of the
Merger, voluntarily redeem the Securities, in whole or in part, at a redemption
price in cash equal to 100% of the aggregate principal amount of the Securities
being redeemed, plus all accrued and unpaid returns on the amount so redeemed
through the date of redemption. The pre-payment of this Security, other than in
connection with the Merger, shall be deemed to be a Change of Control and shall
require the payment by the Company to the Holder of the amounts set forth in the
Purchase Agreement.

3. References. On and after the effectiveness of this Amendment, (a) each
reference in the Securities Purchase Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Securities Purchase Agreement,
and each reference in the Securities and each of the other Related Documents to
“the Securities Purchase Agreement”, “thereunder”, “thereof” or words of like
import referring to the Securities Purchase Agreement, shall mean and be a
reference to the Securities Purchase Agreement, as amended by this Agreement and
(b) each reference in the Securities to “this Security”, “hereunder”, “hereof”
or words of like import referring to such Security, and each reference in the
Securities Purchase Agreement and each of the other Related Documents to “the
Securities”, “thereunder”, “thereof” or words of like import referring to the
Securities, shall mean and be a reference to the Securities, as amended by this
Agreement.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument.

5. Governing Law. This Amendment shall be governed by and construed according to
the laws of the State of California, without regard to conflict of law
principles thereof.

6. Effect. The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions of the Securities Purchase
Agreement and the Securities and shall not be deemed to be a consent to the
modification or waiver of any other term or condition of the Securities Purchase
Agreement or the Securities. Except as expressly modified and superseded by this
Amendment, the terms and provisions of the Securities Purchase Agreement and the
Securities are ratified and confirmed and shall continue in full force and
effect.

[Signature Pages Follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

 

  COMPANY:   ANESIVA, INC.   By:  

/s/ Michael Kranda

  Name: Michael Kranda   Title: Chief Executive Officer, President   INVESTORS:
  SOFINNOVA VENTURE PARTNERS VII, L.P.   By:     Sofinnova Management VII,
L.L.C.       Its General Partner   By:  

/s/ Michael F. Powell

      Michael F. Powell, Managing General Partner   ALTA CALIFORNIA PARTNERS
III, L.P.   By:     Alta California Management Partners III, LLC   By:  

/s/ Hilary Strain

      Vice President of Finance & Administration   ALTA EMBARCADERO PARTNERS
III, LLC   By:  

/s/ Hilary Strain

      Vice President of Finance & Administration   ALTA PARTNERS VIII, LP   By:
    Alta Partners Management VIII, LLC   By:  

/s/ Hilary Strain

     

Chief Financial Officer

 



--------------------------------------------------------------------------------

  CMEA VENTURES VII, L.P.   By:     CMEA Ventures VII GP, L.P.,       Its
General Partner   By:     CMEA Ventures VII GP, LLC,       Its General Partner  
By:  

/s/ David Collier

      Name: David Collier       Title: Manager   CMEA VENTURES VII (PARALLEL),
L.P.   By:     CMEA Ventures VII GP, L.P.,       Its General Partner   By:    
CMEA Ventures VII GP, LLC,       Its General Partner   By:  

/s/ David Collier

      Name: David Collier       Title: Manager   INTERWEST PARTNERS VIII, LP  
INTERWEST INVESTORS VIII, LP   INTERWEST INVESTORS Q VIII, LP   By:    

InterWest Management Partners VIII, LLC,

General Partner

 

/s/ Arnold L. Oronsky

  By: Arnold L. Oronsky, Managing Director

 